DETAILED ACTION
Election
Applicants’ election, without traverse, of invention I and the following species in their filing of September 16, 2021 is acknowledged.  
•	The amended claims recite types of pain. Applicant elects somatic pain without traverse. Claims 1-15, 21-22 and 27-28 encompass the claimed species.
•	The amended claims recite only one type of botulinum toxin type E (BoNT/E).
•	One specific time after injury: Applicant elects within 60 minutes with traverse. Claims 1-3, 7-15, 21-22 and 27-28 encompass the claimed species.
•	One specific amount: Applicant elects between 2ng and 20ng with traverse. Claims 1-7, 12-15, 21-22 and 27-28 encompass the claimed species
•	Claim 12 recites only injection to a muscle group.
•	The amended claims no longer recite an intermediate-acting toxin.
•	Claim 21 has been amended.
•	Claims 24 and 25 have been canceled.
•	Claim 27 recites dental pain. 

The elected invention is directed to a method for treating somatic pain by administering 2ng-20ng botulinum toxin type E into a local muscle group within 60 minutes prior to dental surgery.
Applicants’ traversal is based on the following arguments.  According to M.P.E.P. §806.04(±), "when two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive.[ ... ] This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope".  Applicant respectfully submits that the species of specific time in claims 3-6 or amount of toxin in claims 7-11 are not mutually exclusive. Indeed, the "therapeutically effective amount comprises an amount of between about 2 and 20 ng" of claim 7 encompasses the "therapeutically effective amount comprises an amount of between about 5 and 15 ng of claim 8, which in turn encompasses the "therapeutically effective amount comprises an amount of between about 7 and 12 ng of claim 9, which in turn encompasses the "therapeutically effective amount comprises an amount of between about 9 and 11 ng of claim 10. Claims 7, 8 encompass the therapeutically effective amount of about 5ng" of claim 11. Thus, claims 8-11 

overlap in scope. Applicant respectfully points out the claim 8 depends from claim 7 and claim 9 depends from claim 8, claim 10 depends from claim 8 and claim 11 depends from claim 7. 
Reply:	As stated in the office action of June 16, 2021 the requirement for election of species is not a restriction per se and is only for initial prosecution. Any restriction of species will only be maintained if no generic claim is finally held to be allowable.
The restriction requirement is deemed proper and is therefore made FINAL.  
Claim History
Original claims 1 – 28 were filed on September 20, 2019. With the preliminary amendment of September 20, 2019, claim 17 – 19 were canceled, claims 16, 20 – 22, and 27 were amended, and no claims were added. Claims 1 – 16 and 20 – 28 were pending. With the instant filing of September 16, 2021 claims 16, 20, and 23 – 26 were canceled, claims 1 – 2, 7 – 11, 14 – 15, 21 – 22, and 27 – 28 were amended, and no claims were added. Claims 1 – 15, 21 – 22, and 27 – 28 are pending.  For initial prosecution, claims 4 – 6, 8 – 11, 13, 15, 22, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1 – 3, 7, 12, 14, 21 and 27, as encompassing the elected invention, are hereby examined.  
Effective Filing Date
The effective filing date granted for claims is 1 – 3, 12, 14, 21, and 27 is March 22, 2017, the filing date of US 62/474,755, which disclosed the recited subject matter.  The effective filing date granted for claim 7 is May 18, 2017, the filing date of US 62/508,215, which disclosed the recited subject matter.  
AIA -First Inventor to File Status
Based on the effective filing dates of March 22, 2017 and May 18, 2017 the present application is being examined under the AIA , first to file provisions.

Title-Objections
	The title is objected to because it is not sufficiently descriptive of the claimed invention, which is treatment of pain.   As per MPEP 606, the title should be as specific as possible, providing value for indexing, classifying, and searching procedures. 
Abstract
The abstract is objected to because it is insufficiently descriptive of the recited invention.  
MPEP 608.01(b) states
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Specification-Objections
The specification is objected to because it does not provide the needed support or antecedent basis for claim terms (37 CFR 1.75(d)(1)).   Specifically, the specification does not provide support or antecedent basis for the term/phrase “dental pain” in claim 27.  Applicants are required to make appropriate amendment to the description to provide clear support or antecedent basis for the term/phrase, provided no new matter is introduced, or amend the claim.
	The specification is objected to for failing to describe the experiment presented in figure 4.
	
Drawings-Objections
The drawings of September 20, 2019 are objected to for the following reasons.
Figure 4 is objected to because neither the drawing nor the specification explains the experiment.

Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 3, 7, 12, 14, 21 and 27 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 1, the phrase “a BoTN/E” renders the claim indefinite.  It is unclear whether said phrase means (i) the BoTN/E from Clostridium botulinum or (ii) any protein having the activity of the BoTN/E from Clostridium botulinum.  The skilled artisan would not know the metes and bounds of the recited invention.  The specification [035] states the following.
[035] "Botulinum toxin" or "botulinum neurotoxin" means a wild type neurotoxin derived from Clostridium botulinum, as well as modified, recombinant, hybrid and chimeric botulinum toxins.

Based thereon, taking the broadest reasonable interpretation, for purposes of examination, it is assumed that ‘a BoTN/E’ means (ii) any protein having the activity of the BoTN/E from Clostridium botulinum.
For claims 2 and 7, the term “pure” renders the claim indefinite.  As is well understood by the skilled artisan in isolated protein is never 100% pure. The specification [035] states the following.
"Purified botulinum toxin" means a pure botulinum toxin or a botulinum toxin complex that is isolated, or substantially isolated, from other proteins and impurities which can accompany the botulinum toxin as it is obtained from a culture or fermentation process. Thus, a purified botulinum toxin can have at least 95%, and more preferably at least 99% of the non­botulinum toxin proteins and impurities removed.

Said statement is only exemplary and does not set forth the metes and bounds of the term ‘pure’.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said term means any level of purity.
50) in female Swiss-Webster mice (Nigam et al, 2010, ¶brd p8-9; Hoffman 1986, p242)1.  For purposes of examination it is assumed that the phrase ‘between 2 and 20ng’ means any amount that is sufficient for reducing pain and is not lethal.
For claim 21, the phrase “surgical procedure” renders the claim indefinite.  It is unclear whether ‘surgical procedure’ is (i) a species of ‘traumatic injury’ as recited in claim 1 or (ii) is distinct from and subsequent to ‘traumatic injury’ as recited in claim 1.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that “surgical procedure” is (i) a species of ‘traumatic injury’ as recited in claim 1.  
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the 

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Claims 1 – 2, 7, 12, 14, 21, and 27 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of US applications 16/224,192, 16/374,378, 16/606,866, 16/608,360, and 16/624,530.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims herein and claims of the other applications are both directed to methods for treatment that explicitly or implicitly include treatment of pain (16/224,192, 16/374,378, 16/606,866, and 16/624,530) using BoNT/E or methods of making BoNT/E (16/608,360) that render obvious treatment of pain.  The portion of the specifications in the other applications that supports the recited methods includes embodiments that would anticipate claims herein, e.g., methods for treating pain using BoNT/E, which are also the methods explicitly or implicitly specifically recited in claims of 16/224,192, 16/374,378, 16/606,866, and 16/624,530.  Claims herein cannot be considered patentably distinct over claims of the other applications when there are specifically recited embodiments (methods that explicitly or implicitly include treatment of pain (16/224,192, 16/374,378, 16/606,866, and 16/624,530) using BoNT/E.  Alternatively, claims herein cannot be considered patentably distinct over claims of the other applications when there are specifically disclosed embodiments therein that supports claims of those applications and falls within the scope of claims herein, because it would have been obvious to a skilled artisan that the methods of the other applications explicitly or implicitly include treatment of pain (16/224,192, 16/374,378, 16/606,866, and 16/624,530) using BoNT/E or methods of making BoNT/E (16/608,360) that, based on the specification therein, render obvious treatment of pain.  One having ordinary skill in the art would have been motivated to do this, because such an provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.  Regarding the US effective filing dates herein and of the other applications, see MPEP 1490(VI)(D).
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2, 7, 12, 14, and 21 are rejected under 35 U.S.C. 102(a1) as being anticipated by Fink et al, 2015 (WO 2015/188943). Fink teaches treatment of pain due to surgery by administering BoTN/E [0034; 0037; 0043; 0046 – 47].  Therefore, claims 1 – 2, 7, 12, 14, and 21 are rejected under 35 U.S.C. 102(a1) as being anticipated by Fink et al, 2015 (WO 2015/188943).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fink et al, 2015 (WO 2015/188943) in view of Walker et al, 2009 (US 7,479,281).  The teachings of Fink are described above.  Fink does not teach treatment of dental pain.  Walker teaches treatment of  rejected under 35 U.S.C. 103(a) as being unpatentable over Fink et al, 2015 (WO 2015/188943) in view of Walker et al, 2009 (US 7,479,281).  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc. (MPEP 2141(III)).
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1 – 3, 7, 12, 14, 21 and 27 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.  The specification is enabling for reducing neuropathic diabetic pain using commercially available BoTN/E from Clostridium botulinum (Example 6)2.  However, the specification is not enabling for treating pain using a preparation comprising any protein having any structure and the activity of the BoTN/E from Clostridium botulinum wherein said protein is at any level of purity and any level of specific activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Claims 1 – 3, 7, 12, 14, 21 and 27 are so broad as to encompass treating pain using a preparation comprising any protein having any structure and the activity of the BoTN/E from Clostridium botulinum wherein said protein is at any level of purity and any level of specific activity.  The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the use of the extremely large number of proteins having any structure and the activity of the BoTN/E from Clostridium botulinum wherein said protein is at any level of purity and any level of specific activity.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired BoTN/E activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function.  However, in this case the disclosure is limited to using commercially available BoTN/E from Clostridium botulinum3.

	The specification does not support the broad scope of claims 1 – 3, 7, 12, 14, 21 and 27, which encompass treating pain using a preparation comprising any protein having any structure and the activity of the BoTN/E from Clostridium botulinum wherein said protein is at any level of purity and any level of specific activity.  The specification does not support the broad scope of claims 1 – 3, 7, 12, 14, 21 and 27 because the specification does not establish: (A) regions of the protein structure which may be modified without affecting the BoTN/E activity; (B) the general tolerance of the BoTN/E activity to structural modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any residues with an expectation of obtaining the desired biological function; (D) methods for producing the encompassed proteins having the desired purity and the desired level of specific activity; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including treating pain using a preparation comprising any protein having any structure and the activity of the BoTN/E from Clostridium botulinum wherein said protein is at any level of purity and any level of specific activity.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the identity of proteins and preparations thereof having the desired biological characteristics is unpredictable and the experimentation 
Written Description
Claims 1 – 3, 7, 12, 14, 21 and 27 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite treating pain using a preparation comprising any protein having any structure and the activity of the BoTN/E from Clostridium botulinum wherein said protein is at any level of purity and any level of specific activity.  This is an infinite/large genus, as any protein having any structure and BoTN/E activity and any preparation thereof may be used.  Use of only a single protein is disclosed in the specification, and it is limited to commercially available BoTN/E from Clostridium botulinum4.  No other specific variants of this claimed protein are disclosed and no methods for isolating proteins having the desired purity and the desired level of specific activity are described.  Specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of having BoTN/E activity.  Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that any other representative species of this infinite genus beyond those disclosed that are listed above (using a preparation of commercially available BoTN/E from Clostridium botulinum) was in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, 
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification states the following. ‘[051] "Unit" or "U" means an amount of active botulinum neurotoxin standardized to have equivalent neuromuscular blocking effect as a Unit of commercially available botulinum neurotoxin type A.’  It is unclear whether this statement means the median intraperitoneal lethal dose (LD50) in female Swiss-Webster mice, as taught by the art (Nigam; Hoffman). 
        2 For purposes of examination, it is assumed that commercially available BoTN/E from Clostridium botulinum was used. It is requested that applicants confirm or refute this assumption.
        
        3 For purposes of examination, it is assumed that commercially available BoTN/E from Clostridium botulinum was used. It is requested that applicants confirm or refute this assumption.
        4 For purposes of examination, it is assumed that commercially available BoTN/E from Clostridium botulinum was used. It is requested that applicants confirm or refute this assumption.